Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 1 of 14 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

    THOMAS BERAUD,                                   Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    MMA CAPITAL HOLDINGS, INC.,
    MICHAEL FALCONE, FREDERICK
    PUDDESTER, JAMES PRESTON
    GRANT, CECIL E. FLAMER, CHRIS
    HUNT, LISA KAY, and SUZANNE G.
    KUCERA,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Thomas Beraud (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against MMA Capital Holdings, Inc. (“MMA Capital” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange



                                                1
Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 2 of 14 PageID #: 2




Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17

C.F.R. § 240.14a-9, in connection with the proposed acquisition (the “Proposed Transaction”) of

MMA Capital by FP Acquisition Parent, LLC (“Parent”) and FP Acquisition Merger Sub, LLC

(“Merger Sub”), a wholly owned subsidiary of Parent. 1

                                 JURISDICTION AND VENUE

        2.     The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

        3.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

        4.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and Fundamental is headquartered in New York

City.

        5.     In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




1
  Parent and Merger Sub are wholly owned by Fundamental Partners III, LP and Fundamental
Partners IV, LP, each of which is an investment fund affiliated with Fundamental Advisors LP
(“Fundamental”).

                                                  2
Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 3 of 14 PageID #: 3




                                            PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of MMA Capital

common stock.

       7.      Defendant MMA Capital focuses on infrastructure-related investments,

specifically focusing on debt associated with renewable energy, bond, and real estate investments.

The Company is incorporated in Delaware. The Company’s common stock trades on the

NASDAQ under the ticker symbol, “MMAC.”

       8.      Defendant Michael Falcone (“Falcone”) is Chairman of the Board of the Company.

       9.      Defendant Frederick Puddester (“Puddester”) is a director of the Company.

       10.     Defendant James Preston Grant (“Grant”) is a director of the Company.

       11.     Defendant Cecil E. Flamer (“Flamer”) is a director of the Company.

       12.     Defendant Chris Hunt (“Hunt”) is a director of the Company.

       13.     Defendant Lisa Kay (“Kay”) is a director of the Company.

       14.     Defendant Suzanne G. Kucera (“Kucera”) is a director of the Company.

       15.     Defendants Falcone, Puddester, Grant, Flamer, Hunt, Kay, and Kucera are

collectively referred to herein as the “Individual Defendants.”

       16.     Defendants MMA Capital and the Individual Defendants are collectively referred

to herein as the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       17.     On May 24, 2021, MMA Capital announced that it had entered into a definitive

merger agreement with an affiliate of Fundamental, under which it will be acquired by

Fundamental in an all-cash transaction. Under the terms of the merger agreement, holders of MMA




                                                3
Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 4 of 14 PageID #: 4




Capital’s common stock would receive $27.77 per share in cash upon the closing of the Proposed

Transaction. The press release announcing the Proposed Transaction states, in pertinent part:

           Fundamental Advisors to Acquire MMA Capital Holdings in All-Cash
                                     Transaction

       NEWS PROVIDED BY
       MMA Capital Holdings, Inc.
       May 24, 2021, 08:30 ET

       BALTIMORE, May 24, 2021 /PRNewswire/ -- MMA Capital Holdings,
       Inc. (Nasdaq: MMAC) ("MMA" or the "Company"), an infrastructure finance
       company focused on providing debt financing for renewable energy projects, today
       announced that it has entered into a definitive merger agreement with an affiliate
       of Fundamental Advisors LP (together "Fundamental"), under which it will be
       acquired by Fundamental in an all-cash transaction valued at approximately $161.7
       million (the "Merger Agreement").

       Under the terms of the Merger Agreement, holders of MMA's common stock will
       upon the closing of the merger receive $27.77 per share in cash. This represents a
       35% premium over the 90-day volume-weighted average share price ending May
       21, 2021, and a 62% premium over the May 21, 2021, closing share price.

                                         *       *       *

                                     Approvals and Timing

       The agreement has been approved by the Company's Board of Directors upon the
       unanimous recommendation of a Transaction Committee consisting of all
       disinterested directors.

       The transaction, which is currently expected to close in the third quarter of 2021, is
       subject to customary closing conditions, including the approval of MMA's
       stockholders, who will vote on the transaction at a special meeting on a date to be
       announced. Closing of the transaction is also contingent on the simultaneous
       termination of the Company's external management agreement and the acquisition
       by Fundamental of certain platform assets from MMA's external manager pursuant
       to agreements that were executed concurrently with the Merger Agreement.

                                             Advisors

       TD Securities (USA) LLC is serving as exclusive financial advisor, and King
       & Spalding and Gallagher Evelius & Jones LLP are serving as legal advisors, to
       MMA. Houlihan Lokey is serving as financial advisor, and Sidley Austin LLP is
       serving as legal advisor to Fundamental.


                                                4
Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 5 of 14 PageID #: 5




                                          About MMAC

       MMA Capital Holdings, Inc. focuses on infrastructure-related investments that
       generate positive environmental and social impacts and deliver attractive risk-
       adjusted total returns to our shareholders, with an emphasis on debt associated with
       renewable energy projects and infrastructure. MMA Capital is externally managed
       and advised by Hunt Investment Management, LLC, an affiliate of Hunt
       Companies, Inc. For additional information about MMA Capital Holdings, Inc.
       (Nasdaq: MMAC),            please      visit      MMA         Capital's      website
       at www.mmacapitalholdings.com. For additional information about Hunt
       Investment Management, LLC, please see its Form ADV and brochure (Part 2A of
       Form ADV) available at https://www.adviserinfo.sec.gov.

       18.     On July 13, 2021, the Company filed a Schedule 14A Definitive Proxy Statement

under Section 14(a) of the Exchange Act (the “Proxy Statement”) with the SEC in connection with

the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       19.     The Proxy Statement, which recommends that MMA Capital shareholders vote in

favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(i) MMA Capital’s financial projections; (ii) the financial analyses performed by MMA Capital’s

financial advisor, TD Securities (USA) LLC (“TD Securities”), in connection with its fairness

opinion; (iii) potential conflicts of interest involving TD Securities; and (iv) the sales process

leading up to the Proposed Transaction.

       20.     The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Background of the Merger;

(ii) Reasons for the Merger; (iii) Recommendation of Our Board of Directors; and (iv) Opinion of

MMAC’s Financial Advisor.

       21.     Unless and until the material misstatements and omissions (referenced below) are

remedied before the August 10, 2021 shareholder vote on the Proposed Transaction, MMA Capital

shareholders will be forced to make a voting decision on the Proposed Transaction without full

                                               5
Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 6 of 14 PageID #: 6




disclosure of all material information. In the event the Proposed Transaction is consummated,

Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning MMA Capital’s Financial Projections

       22.      The Proxy Statement omits material information concerning MMA Capital’s

financial projections.

       23.      The Proxy Statement provides that, in connection with its fairness opinion, “TD

Securities . . . reviewed certain financial projections and operating data prepared by the Manager 2

(the “MMAC Projections”)[.]” See Proxy Statement at 44-45.

       24.      The Proxy Statement further provides that, “[i]n performing [its] financial analyses

. . . and in arriving at its opinion, TD Securities utilized and relied upon the MMAC Projections.”

See Proxy Statement at 46.

       25.      The Proxy Statement, however, fails to disclose the MMAC Projections, despite

the fact that such projections were prepared by the Company’s Manager and were relied upon by

TD Securities in connection with its fairness opinion and related financial analyses. This

information is further material as the Company’s shareholders are being cashed out and therefore

will not have an opportunity to participate in the Company’s future growth. Accordingly, the

Company’s shareholders need the MMAC Projections to adequately evaluate and assess the value

of MMA Capital and its future growth, and in order to determine whether to approve or reject the

Proposed Transaction. Therefore, the MMAC Projections, and all underlying assumptions thereto,

must be disclosed to the Company’s shareholders.

       26.      The disclosure of this information is material because it would provide the




2
 The “Manager” is MMA Capital’s external manager, Hunt Investment Management, LLC. See
Proxy Statement at 6.

                                                 6
Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 7 of 14 PageID #: 7




Company’s shareholders with a basis to project the future financial performance of the Company

and would allow shareholders to better understand the financial analyses performed by the

Company’s financial advisor in support of its fairness opinion. Shareholders cannot hope to

replicate management’s inside view of the future prospects of the Company. Without such

information, which is uniquely possessed by Defendant(s) and the Company’s financial advisor,

the Company’s shareholders are unable to determine how much weight, if any, to place on the

Company’s financial advisor’s fairness opinion in determining whether to vote for or against the

Proposed Transaction.

       27.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             2. Material Omissions Concerning TD Securities’ Analyses

       28.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by TD Securities.

       29.      The Proxy Statement fails to disclose the following concerning TD Securities’ “Net

Asset Value Analysis”:

       (1) MMA Capital’s economic interest in the “Solar Ventures”;

       (2) the value of MMA Capital’s “Real Estate Investments”;

       (3) the estimated fair value of MMA Capital’s subordinated debt;

       (4) the value of MMA Capital’s net operating losses;

       (5) the book values as of March 31, 2021 for MMA Capital’s other assets and liabilities
       provided to TD Securities by the Company;

       (6) the estimated value of MMA Capital’s unallocated operating expenses;

       (7) the individual inputs and assumptions underlying the (i) ranges of discount rates from
       97% to 100%, 8.0% to 16.5%, and 13.0% to 15.0%, and (ii) range of multiples from 5.0x
       to 6.0x;



                                                7
Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 8 of 14 PageID #: 8




       (8) the value of the Other Loans and the ERCOT Loans;

       (9) the cash and other assets of Solar Ventures as of March 31, 2021;

       (10) the gross value of Solar Ventures;

       (11) the value of non-pro rata capital contributions made by MMA Capital’s capital partner,
       and the total value of the partner’s interest in Solar Ventures;

       (12) the appraised values provided in the Appraisal Reports utilized for purposes of valuing
       the Company’s Real Estate Investments, including the dates of internal portfolio reports of
       the Company included with “Appraisal Reports” as defined by the Proxy Statement;

       (13) the value of future tax savings from MMA Capital’s net operating losses;

       (14) the forecasted interest and principal payments to be paid by MMA Capital on its
       subordinated debt securities;

       (15) the capitalized debt issue costs;

       (16) MMA Capital’s equity interest in a residential real estate investment trust listed on the
       Main Board of the Johannesburg Stock Exchange;

       (17) the gross amount of MMA Capital’s “Operating Expenses”;

       (18) the Manager’s estimate for 2021 Operating Expenses; and

       (19) the number of shares of MMA Capital common stock outstanding on a fully diluted
       basis as of March 31, 2021.

       30.     With respect to TD Securities’ “Precedent Transactions Multiples Analysis,” the

Proxy Statement fails to disclose the individual multiples and financial metrics of each transaction

TD Securities observed in its analysis.

       31.     With respect to TD Securities’ “Precedent Transaction Premiums Analysis,” the

Proxy Statement fails to disclose the individual premiums paid in each transaction TD Securities

observed in its analysis.

       32.     With respect to TD Securities’ “Trading Price Discount to Book Value,” the Proxy

Statement fails to disclose the individual inputs and assumptions underlying the discount range of:




                                                 8
Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 9 of 14 PageID #: 9




(i) 40% to 55% to MMA Capital’s book value per share as of March 31, 2021 of $48.12; and (ii)

25% to 40% to MMA Capital’s Adjusted Book Value per share as of March 31, 2021 of $37.34.

       33.      The valuation methods, underlying assumptions, and key inputs used by

TD Securities in rendering its purported fairness opinion must be fairly disclosed to MMA Capital

shareholders. The description of TD Securities’ fairness opinion and analyses, however, fails to

include key inputs and assumptions underlying those analyses. Without the information described

above, MMA Capital shareholders are unable to fully understand TD Securities’ fairness opinion

and analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to vote for or against the Proposed Transaction. This omitted information, if

disclosed, would significantly alter the total mix of information available to the Company’s

shareholders.

             3. Material Omissions Concerning Potential Conflicts of Interest Involving TD
                Securities

       34.      The Proxy Statement omits material information concerning potential conflicts of

interest involving TD Securities.

       35.      The Proxy Statement provides that, “TD Securities and its affiliates have provided

during the two year period prior to the date of its opinion, currently are providing, and in the future

may provide investment banking and other financial services to MMAC and its affiliates for which

TD Securities and its affiliates have received, or would expect to receive, compensation.”

       36.      The Proxy Statement, however, fails to disclose the timing and nature of the past

services TD Securities and/or its affiliates provided MMA Capital and/or its affiliates, including

the amount of compensation TD Securities received or expects to receive for providing each

service within the past two years of the date of its fairness opinion. See 17 C.F.R. § 229.1015(b)(4)

(requiring disclosure of all material relationships between a company and its financial advisors


                                                  9
Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 10 of 14 PageID #: 10




 and the compensation received by the advisors during the past two years).

        37.      Disclosure of a financial advisor’s compensation and potential conflicts of interest

 to shareholders is required due to their central role in the evaluation, exploration, selection, and

 implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

 a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

 to place on that analysis.

        38.      The omission of the above-referenced information renders the Proxy Statement

 materially incomplete and misleading. This information, if disclosed, would significantly alter the

 total mix of information available to the Company’s shareholders.

              4. Material Omissions Concerning the Sales Process Leading up to the Proposed
                 Transaction

        39.      The Proxy Statement omits material information concerning the sales process

 leading up to the Proposed Transaction.

        40.      The Proxy Statement provides that “two [parties] executed confidentiality

 agreements with the Company during the Go-Shop Period and were granted access to an electronic

 data room containing confidential information regarding the Company and its business.”

        41.      The Proxy Statement, however, fails to disclose the terms of the Company’s

 confidentiality agreements, including whether such agreements contained standstill provisions

 with “don’t ask, don’t waive” (DADW) provisions (including their time of enforcement) that

 would preclude potentially interested parties from making superior offers for the Company.

        42.      Without this information, MMA Capital shareholders may have the mistaken belief

 that potential suitors are or were permitted to submit superior proposals for the Company, when in

 fact they are or were contractually prohibited from doing so. This information is material because

 a reasonable MMA Capital shareholder would want to know, prior to voting for or against the


                                                 10
Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 11 of 14 PageID #: 11




 Proposed Transaction, whether other potential buyers are or were foreclosed from submitting a

 superior proposal.

         43.     The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to the Company’s shareholders.

                                           COUNT I
           For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                    Against All Defendants
         44.     Plaintiff repeats and realleges each and every allegation contained above as if fully

 set forth herein.

         45.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

 which failed to disclose material facts necessary in order to make the statements made, in light of

 the circumstances under which they were made, not misleading, in violation of Section 14(a) of

 the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

         46.     Each of the Individual Defendants, by virtue of his/her positions within the

 Company as officers and/or directors, were aware of the omitted information but failed to disclose

 such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

 mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

 of their names to file and disseminate the Proxy Statement with respect to the Proposed

 Transaction. The Defendants were, at minimum, negligent in filing the materially false and

 misleading Proxy Statement.

         47.     The false and misleading statements and omissions in the Proxy Statement are

 material in that a reasonable shareholder would consider them important in deciding how to vote

 on the Proposed Transaction.

         48.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange


                                                  11
Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 12 of 14 PageID #: 12




 Act and Rule 14a-9 promulgated thereunder.

        49.     Because of the false and misleading statements and omissions in the Proxy

 Statement, Plaintiff is threatened with irreparable harm.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

        50.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        51.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

 Statement filed with the SEC, they had the power to and did influence and control, directly or

 indirectly, the decision-making of the Company, including the content and dissemination of the

 false and misleading Proxy Statement.

        52.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

 and/or shortly after these statements were issued and had the ability to prevent the issuance of the

 statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

 company, the Individual Defendants had a duty to disseminate accurate and truthful information

 with respect to the Proxy Statement, and to correct promptly any public statements issued by the

 Company which were or had become materially false or misleading.

        53.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power




                                                 12
Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 13 of 14 PageID #: 13




 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

 or to cause the statements to be corrected. The Proxy Statement at issue contains the

 recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

 Individual Defendants were directly involved in the making of the Proxy Statement.

        54.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

 Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

 Transaction. The Proxy Statement purports to describe the various issues and information that they

 reviewed and considered—descriptions which had input from the Individual Defendants.

        55.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        56.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

 as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

 Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

 shareholders will be irreparably harmed.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and




                                                  13
Case 1:21-cv-04227-MKB-TAM Document 1 Filed 07/27/21 Page 14 of 14 PageID #: 14




 any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

 material information identified above to Company shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

        C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

 and Rule 14a-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                     JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

 Dated: July 27, 2021                                Respectfully submitted,

                                                     HALPER SADEH LLP

                                                     By: /s/ Daniel Sadeh
                                                     Daniel Sadeh, Esq.
                                                     Zachary Halper, Esq. (to be admitted pro hac
                                                     vice)
                                                     667 Madison Avenue, 5th Floor
                                                     New York, NY 10065
                                                     Telephone: (212) 763-0060
                                                     Facsimile: (646) 776-2600
                                                     Email: sadeh@halpersadeh.com
                                                             zhalper@halpersadeh.com

                                                     Counsel for Plaintiff




                                                14
